Smith, Judge.
This Court entered a judgment in this case reversing the trial court’s judgment. Ga. Farm &c. Ins. Co. v. Roland, 215 Ga. App. 834 (452 SE2d 548) (1994). In Roland v. Ga. Farm &c. Ins. Co., 265 Ga. 776 (462 SE2d 623) (1995), the Supreme Court affirmed in part and reversed in part this Court’s decision. Accordingly, the prior judgment of this Court is vacated, the judgment of the Supreme Court is made the judgment of this Court, and the judgment of the trial court is affirmed in part and reversed in part.

Judgment affirmed in part and reversed in part.


Beasley, C. J., McMurray, P. J., Birdsong, P. J., Pope, P. J., Andrews, Johnson, Blackburn and Ruffin, JJ., concur.